MEMORANDUM DECISION
PER CURIAM.
Appellants appeal from a declaratory judgment finding certain resolutions of the Berkeley City Council null and void and a judgment sustaining an injunction. On appeal, Appellants claim the trial court erred in (1) issuing a declaratory judgment and injunction because election of new council-members rendered the action below as *458moot; (2) issuing a declaratory judgment and injunction because the action was barred by laches; (3) failing to dismiss the action because necessary and indispensable parties had not been joined; (4) in declaring Resolutions #9838, 9839 and 9848 null and void because the action was not brought within thirty days as required by Section 536.100, RSMo, 1994; (5) in declaring Resolutions # 9826, 9827, 9828, 9829, 9835 and 9836 null and void because Respondents failed to exhaust administrative remedies; (6) in declaring Resolutions # 9826, 9827, 9828, 9829, 9835, 9836, 9837, 9838 and 9848 null and void because coun-cilmember was a defacto member of the council; (7) issuing a judgment sustaining an injunction without following the dictates of Rule 92.02(d); and (8) issuing a declaratory judgment and injunction because Respondents acted with unclean hands.
We have reviewed the briefs of the parties, the legal file and the transcript. The trial court has made detailed findings of fact and conclusions of law. We have reviewed those findings of fact and find them supported by substantial evidence. No error of law appears, and an extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rue 84.16(b).
The Motion to Dismiss filed by Chantay C. Moore for the City of Berkeley that was taken with this case is denied. The Motion to Strike Entry of Appearance and Dismissal of Appeal filed by Elbert A. Walton, Jr., for the Appellant/Defendants Keély, Young and City of Berkeley that was taken with this case is denied.